Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/06/2020, with respect to 35 USC 112 have been fully considered and are persuasive.  The 112 rejections of claims 3, 4, 6, 8-20 has been withdrawn. Applicant states “amended the claims without changing the scope”.  The examiner finds that the amendments do change the scope of the claim because the limitations go from an address associated with a device to a specific device address.
Applicant's arguments filed regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  The examiner respectfully disagrees with applicant regarding Indurkar is not directed to the subject matter of the applicant’s invention.  Indurkar discloses “WiFi radio transceiver of the mobile communication device may establish a wireless communication link with a first WiFi access point, where the first WiFi access point has a first service set identifier (SSID). The mobile communication device may use the wireless communication link to establish a communication session, for example a telephone voice call or a data session” in column 3, 21-40 which is directed to ‘an indication that a user device is in communication with a network device via a local area network to facilitate communications between the user device and a computing device’.
The examiner respectfully disagrees with applicant regarding Indurkar does not teach or suggest “causing a user device to send … a first indication of a user device address”.  The claim states “a first indication” which does not have to be an address, it just has to be an indication of a user device address.  The examiner contends that the device identifier is an indication of a user device address.  When a device connects to an access point via WiFi as in Indurkar, they have an IP address and/or a MAC 
The examiner respectfully disagrees with applicant regarding Indurkar does not explicitly disclose “receiving … a second indication that the user device is configured to communicate with the network device via a local area network” and “granting, based on the second indication, the user device access to an on-network service”.  As cited by applicant, col 4, 31-49 discloses “an indication” by receiving authentication credentials from the server and provides a communication connection to the mobile communication device (granting access).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reason for combining the references is “to provide an authorization of the API calls to prevent malicious API calls (para 16-17).” page 4, Non-Final Rejection. 
The examiner respectfully disagrees with applicant regarding “The Office Action does not even provide any reason determining why Indurkar’s disclosure would benefit from adding an API ‘call from a user device’ supposedly disclosed in Thakadu.”  Applicant’s claims merely state “an application programming interface (API) call that comprises a first indication of a user device address”.  The claim does not treat an API call in a different manner nor is there a material difference in the API call itself.  In Indurkar, the device identifier is transmitted to the server but not explicitly through an API.  Thakadu, allows for the transmission to occur through an API call (an API abstracts the underlying implementation .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indurkar et al. (US 10,542,466) hereafter Indurkar in view of Thakadu et al. (US 2014/0237594) hereafter Thakadu.
1. Indurkar discloses a method comprising: 
causing a user device to send, to a network device address associated with a network device, request to an address associated with a network device, wherein the API call that comprises a first indication of a user device address associated with the user device (col 4, 7-30; see also col 5, 34-52); 
receiving, based on the request, a second indication that the user device is configured to communicate with the network device via a local area network (col 4, 31-49; see also col 5, 53-col 6, 14); and 
granting, based on the second indication, the user device access to an on-network service (col 4, 31-49; see also col 6, 15-27).
Indurkar does not explicitly disclose an application programming interface (API) call from a user device.  However, in an analogous art, Thakadu discloses API-level intrusion detection including an application programming interface (API) call from a user device (para 17; fig 3, 302 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Indurkar with the implementation of Thakadu in order to provide an authorization of the API calls to prevent malicious API calls (para 16-17).

2. Indurkar and Thakadur disclose the method of claim 1, wherein the network device comprises a gateway device or a wireless router (Indurkar, col 4, 7-30; see also col 5, 34-52, wifi AP is a gateway/router).

(Thakadu, para 17).

4. Indurkar and Thakadur disclose the method of claim 1, wherein the first indication of the user device address associated with the user device comprises an Internet Protocol (IP) address or a media access control (MAC) (Thakadu, para 17).

5. Indurkar and Thakadur disclose the method of claim 1, further comprising receiving, from the user device, a request associated with the on-network service (Indurkar, col 4, 7-30; see also col 5, 34-52); wherein the causing the user device to send the API call is based on the request (Thakadur, para 18-19).

6. Indurkar and Thakadur disclose the method of claim 1, wherein the second indication is generated based on the first indication of the user device address associated with the user device (Indurkar, col 4, 31-49; see also col 5, 53-col 6, 14).

8. Indurkar discloses a method comprising: 
receiving, by a network device associated with a network device address and from a user device, a request wherein the request comprises a first indication of a user device address associated with the user device (col 4, 7-30; see also col 5, 34-52); 
determining, based on the first indication of the user device address, that the user device is configured to communicate with the network device via a local area network (col 4, 31-49; see also col 5, 53-col 6, 14); and 
(col 4, 31-49; see also col 6, 15-27).
Indurkar does not explicitly disclose an application programming interface (API) call from a user device.  However, in an analogous art, Thakadu discloses API-level intrusion detection including an application programming interface (API) call from a user device (para 17; fig 3, 302 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Indurkar with the implementation of Thakadu in order to provide an authorization of the API calls to prevent malicious API calls (para 16-17).

9. Indurkar and Thakadur disclose the method of claim 8, wherein the network device comprises a gateway device or a wireless router (Indurkar, col 4, 7-30; see also col 5, 34-52, wifi AP is a gateway/router).

10. Indurkar and Thakadur disclose the method of claim 8, further comprising determining, based on the first indication of the user device address, that the user device is authorized to access the on-network service; wherein the sending the second indication is further based on the determining that the user device is authorized to access the on-network service (Indurkar, col 4, 31-49; see also col 5, 53-col 6, 14).

(Thakadur, para 17).

12. Indurkar and Thakadur disclose the method of claim 8, further comprising configuring, using the address associated with the user device, the user device to communicate with the local area network (Indurkar, col 4, 31-49; see also col 6, 15-27; Thakadur, para 17).

13. Indurkar and Thakadur disclose the method of claim 8, wherein the network device is located at a premises and the computing device is external to the premises (fig. 1 and corresponding text).

14. Indurkar and Thakadur disclose the method of claim 8, further comprising determining, based on the first indication of the user device address, that the user device is associated with a service subscription; wherein the sending the second indication is further based on the determining that the user device is associated with the service subscription (col 4, 17-59).

15. Indurkar discloses a system comprising: 
a network device configured to: receive, from a user device associated with a user device address, a request, wherein the request comprises a first indication of a user device address associated with the user device; and send, based on the request, a notification comprising the first indication of the user device address (col 4, 7-30; see also col 5, 34-52; col 4, 31-49; see also col 5, 53-col 6, 14; col 4, 31-49; see also col 6, 15-27); and 
(col 4, 7-30; see also col 5, 34-52; col 4, 31-49; see also col 5, 53-col 6, 14; col 4, 31-49; see also col 6, 15-27).
Indurkar does not explicitly disclose an application programming interface (API) call from a user device.  However, in an analogous art, Thakadu discloses API-level intrusion detection including an application programming interface (API) call from a user device (para 17; fig 3, 302 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Indurkar with the implementation of Thakadu in order to provide an authorization of the API calls to prevent malicious API calls (para 16-17).

16. Indurkar and Thakadur disclose the system of claim 15, wherein the network device is located at a premises; and wherein the computing device is further configured to determine that the user device is configured to communicate with the network device further based on determining that the user device is located at the premises (col 4, 31-49; see also col 5, 53-col 6, 14).

19. Indurkar and Thakadur disclose the system of claim 15, wherein the user device and the network device are located at a premises and the computing device associated with the on-network service is external to the premises (col 4, 31-49; see also col 5, 53-col 6, 14 and fig 1 and corresponding text).

(col 4, 7-30; see also col 5, 34-52; col 4, 31-49; see also col 5, 53-col 6, 14; col 4, 31-49; see also col 6, 15-27).

Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indurkar and Thakadur as applied to claim 1, 15 above, and further in view of Brown (US 2018/0232514) hereafter Brown.
7. Indurkar and Thakadur disclose the method of claim 1, but do not explicitly disclose wherein the on-network service comprises at least one of a home automation service, an internet of things (IoT) service, or a security system service. However, in an analogous art, Brown discloses facilitating access to a device including wherein the on-network service comprises at least one of a home automation service, an internet of things (IoT) service, or a security system service (para 43; see also fig 1 and corresponding text). It would have been obvious to a person of ordinary skill in the art to modify the implementation of Indurkar and Thakadur with the implementation of Brown in order to use a known destination system selected from among the list of destination systems presented in Brown either in place of or in addition to the destination device(s) presented in Indurkar and Thakadur as known equivalent(s).

18. Indurkar and Thakadur disclose the system of claim 15, but do not explicitly disclose wherein the first indication of the user device address associated with the user device comprises a media access control (MAC) address. However, in an analogous art, Brown discloses facilitating access to a device including wherein the address associated with the user device comprises a media access control (MAC) address (para 38).  It would have been obvious to a person of ordinary skill in the art to modify the implementation of Indurkar and Thakadur with the implementation of Brown in order to use a known .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indurkar and Thakadur as applied to claim 15 above, and further in view of Davis et al. (US 2017/0111336) hereafter Davis.
17. Indurkar and Thakadur disclose the system of claim 15, but do not explicitly disclose wherein the computing device is further configured to cause the user device to make the API call.  However, in an analogous art, Davis discloses resource access system including wherein the computing device is configured to cause the user device to make the API call (para 92).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Indurkar with Thakadur with the implementation of Davis in order to prompt the user to re-authenticate (para 92).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439